            Case 1:18-cv-01924-APM Document 6 Filed 11/19/18 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

FRIENDS OF THE EARTH,               )
                                    )
                        Plaintiff,  )               Civil Action No. 18-01924 (APM)
      v.                            )
                                    )
U.S. DEPARTMENT OF THE              )
INTERIOR,                           )
                                    )
                        Defendant.  )
____________________________________)

                              SECOND JOINT STATUS REPORT

       Plaintiff, Friends of the Earth, and Defendant U.S. Department of the Interior (“DOI”) by

and through undersigned counsel, respectfully submit this Joint Status Report, pursuant to the

Court’s Order dated October 12, 2018, and state as follows:

       1.      DOI has two different offices responding to Plaintiff’s FOIA requests - the Office

of the Solicitor (“SOL”) and the Office of the Secretary (“OS”).

       2.      Since the last Joint Status Report, OS Freedom of Information Act (“FOIA”) has

completed searches relating to Plaintiff’s first request to OS (contracts for communications -

Plaintiff’s Complaint, paragraph 20) and Plaintiff’s second FOIA request to OS (employee

calendars - Plaintiff’s Complaint, paragraphs 21-22) and is in the process of reviewing the

documents for responsiveness and privilege. At this time all OS searches are complete.

(Searches for SOL documents and for OS documents that overlap with the prior requests were

completed prior to the last Joint Status Report.)

       3.      Searches in response to Plaintiff’s FOIA requests to SOL yielded approximately

3,000 pages of potentially responsive material. An exact document count is not yet available,
            Case 1:18-cv-01924-APM Document 6 Filed 11/19/18 Page 2 of 5



because multiple documents were scanned into individual PDF files. As of November 16, 2018,

the FOIA office of SOL has reviewed approximately 1,227 pages of this material and expects to

release the responsive, non-exempt portions of these pages no later than November 21, 2018. The

delay in the first response was due to agency counsel’s unexpected workload before the holiday.

Consistent with the October 11, 2018, Joint Status Report, SOL believes it will be able to review

1,000 pages per month and release the responsive, non-exempt portions of those pages on the

fifteenth of December and January, at which point its productions will be complete.

       4. With regard to Plaintiff’s first FOIA request to OS (contracts for communications -

Plaintiff’s Complaint, paragraph 20), OS has identified approximately 101 potentially responsive

pages in 24 electronic files originating from three separate contract files. Defendant notes that

contracts typically contain some amount of privileged or confidential data, and Defendant is

required to consult with the submitter(s) of privileged information under 43 C.F.R. 2.26 et seq.

and Executive Order 12,600. Defendant intends to initiate the required consultation process no

later than December 15, 2018, and will notify Plaintiff of the results of that determination by

January 15, 2018. Defendant notes that the time spent reviewing consulting will decrease the

amount of calendar pages it will be able to review for December.

       5.      With regard to Plaintiff’s second FOIA request to OS (employee calendars -

Plaintiff’s Complaint, paragraphs 21-22), Defendant’s additional searches have yielded

approximately 2,100 pages of potentially responsive material. This estimate is based on the

processing of Secretary Zinke’s calendars, which resulted in 710 pages of material, and

extrapolating that number to two other custodians. Defendant notes that the raw calendar data

requires an extensive amount of processing to be converted into a reviewable form, and thus, an

                                               !2
            Case 1:18-cv-01924-APM Document 6 Filed 11/19/18 Page 3 of 5



exact page count is not yet available. Defendant intends to provide updated information in future

status reports as the information becomes available.

       6.      With regard to Plaintiff’s second FOIA request to OS, Defendant continues to

reprocess calendar entries that have previously been located and produced.              To date, OS

estimates that the total page count of previously produced calendar entries is approximately

1,727 pages with 608 from the Secretary, 329 from the Deputy Secretary, and 790 from the

Assistant Deputy Secretary. This number is subject to change because the way calendar entries

display in the processing software does not always correlate with the way they are formatted in a

PDF/standalone file.

       7.      OS proposes reviewing approximately 300 pages and providing the non-exempt,

responsive portions of those pages to Plaintiff on or about the 15th of December. After

December, OS proposes reviewing approximately 500 pages per month and providing the non-

exempt, responsive portions of those pages to Plaintiff on or about the 15th of the month,

beginning in January. OS expects to complete production of current calendar documents no later

than March 15, 2018. OS will continue to process 500 pages per month until all documents

uncovered by the ongoing searches are processed. Plaintiff agrees to this production schedule.

       8.      The parties agree that with each monthly release of documents, Defendant will

send Plaintiff a letter that identifies which records have been released in response to which FOIA

requests, which information has been withheld, and the basis for any withholdings. The parties

further agree that Defendant will release records directly to Plaintiff in an electronic format.




                                                  !3
             Case 1:18-cv-01924-APM Document 6 Filed 11/19/18 Page 4 of 5



        9.      At this time, because the parties have agreed on a production schedule, the parties

do not believe that a motion for a stay is likely under Open America v. Watergate Special

Prosecution Force, 547 F.2d 605 (D.C. Cir. 1976).

        10.     DOI does not currently anticipate summary judgment briefing.          Further, DOI

believes that it is highly likely that it will have located all responsive materials, so it does not

expect a need to brief search issues.       Because Plaintiff has not yet obtained any records in

response to its FOIA requests, Plaintiff does not yet know whether summary judgment briefing

will be necessary regarding either the adequacy of Defendant’s searches or any withholdings that

Defendant may make. Once Defendant completes its release of records pursuant to the requests

at issue, Plaintiff will notify the Court of any intention to file summary judgment briefing and to

propose a briefing schedule if necessary as promptly as possible.

        11.     The Parties propose that they file an updated joint status report on January 20,

2019.

                                               Respectfully submitted,

                                               JESSIE K. LIU, D.C. Bar #472845
                                               United States Attorney

                                               DANIEL VAN HORN, D.C. Bar #924092
                                               Chief, Civil Division

                                      By:      /s/ Patricia McBride
                                               PATRICIA K. MCBRIDE
                                               Assistant United States Attorney, Civil Division
                                               555 Fourth St., N.W.
                                               Washington, D.C. 20530
                                               Phone: (202) 252-7123
                                               Email: Patricia.McBride@usdoj.gov

                                               Counsel for Defendant

                                                  !4
Case 1:18-cv-01924-APM Document 6 Filed 11/19/18 Page 5 of 5




                           Nick Lawton, Associate
                           Meyer Glitzenstein & Eubanks LLP
                           4115 Wisconsin Ave NW Ste 210
                           Washington, DC 20016
                           (202) 588-5206 x 107
                           nlawton@meyerglitz.com

                           Counsel for Plaintiff




                              !5
